Determination of respondent, dated October 2, 2006, denying petitioner certification as a woman-owned business enterprise *508(WBE), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William A. Wetzel, J.], entered May 22, 2007), dismissed, without costs.
Petitioner, Elite Contractors, Inc., an Ohio corporation authorized to do business and with a principal place of business in New York and engaged in the business of bridge painting, is 82% owned by two sisters, with two brothers having minority shares. Despite this majority ownership, respondent’s determination that petitioner is not a WBE was not arbitrary and capricious, and was supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]; Matter of Skyline Specialty v Gargano, 294 AD2d 742 [2002]).
Respondent’s guidelines provided a basis to deny the application as there was “some credible evidence” (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]) that petitioner relied on another family-owned entity for expertise and referrals. Concur—Lippman, PJ., Friedman, Sweeny and Moskowitz, JJ.